Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Trochut (7,176,699).
Fig. 4 shows a voltage comparator circuit 13 (comparing node 107 to VA, for example) comprising: an output terminal (at VOUT); a first switch 103 having a conduction terminal coupled to an internal node 108, the internal node coupled to the output terminal; a current source RP (a resistor with an applied voltage is seen as a rudimentary current source); a capacitor C; and a second switch 104 coupled in parallel with the capacitor, wherein the current source, the capacitor, and the first switch are series-connected as recited in claim 1.
The current source RP comprises a first terminal coupled to the capacitor C, and a second terminal coupled to a first node 108, the first node configured to receive a first voltage (via 103) as recited in claim 2.
The comparator is configured to receive a first input voltage VA and a second input voltage (via node 107), and wherein an internal voltage of the internal node 108 is representative of a comparison between the first and second input voltages (via 103) as recited in claim 15.

Allowable Subject Matter
Claims 3-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 16-20 appear to be allowable over the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY SHAWN ZWEIZIG whose telephone number is (571)272-1758. The examiner can normally be reached Mon-Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on (571) 270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
4


/JEFFERY S ZWEIZIG/Primary Examiner, Art Unit 2849